Title: From Thomas Jefferson to John Smith of the War Department, 16 August 1804
From: Jefferson, Thomas
To: Smith, John


               
                  
                     Sir
                  
                  Monticello Aug. 16. 04.
               
               Commissions are now wanting for three Colonels, and two Majors Commandants of Louisiana. the commission is to express that the party ‘is appointed a Colonel [or Major] Commandant of the regular officers and troops of the army of the US. and of the militia in a district of Louisiana,’ and is to be in the nature of a Brevet. be pleased to make out and send such commissions, leaving blanks for the names & dates, and inclose them immediately to me for signature. that I may be enabled to inclose them direct to the Secretary at war, will you be so good as to inform me at the same time to what post office I must address them? I have hitherto addressed to him at Hallowell. Accept my salutations & respects.
               
                  
                     Th: Jefferson
                  
               
            